DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 23 is objected to because of the following informalities:  “detecting a position the catheter” should be recited as --detecting a position of the catheter--.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  “detecting a position the ultrasound probe” should be recited as --detecting a position of the ultrasound probe--.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  “detecting a position the catheter” should be recited as --detecting a position of the catheter--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 33, 40, 48, 54 and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 33 and 54, the limitation “cloud-like” is unclear. A cloud does not have a defined or definite known shape.
Regarding claim 40, the limitation “delivered in combination with a drug” is unclear. It is not known if the method is actively claiming the delivery of a drug or not.
Regarding claim 48, the limitation “sufficient enough” is unclear. It is not known what intensity would result in the desired effect or what could qualify as “sufficient.”
Regarding claim 56, the limitation “the delivered energy is configured to” is indefinite. It is not clear as to how “energy” could be configurable. The method claim should define the act of delivery.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 43-45, 47-49, 51 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deem et al. (US 2007/0265687 A1).
Regarding claim 43, Deem et al. (‘687) teach a method to affect nerve(s) outside a renal blood vessel of a patient, comprising: placing an ultrasound probe against a wall of a renal blood vessel (see 
Regarding claim 44, Deem et al. (‘687) teach the method of claim 43, further comprising delivering cooling to protect the wall of the renal blood vessel (see [0127]).
Regarding claim 45, Deem et al. (‘687) teach the method of claim 43, wherein the ultrasound probe comprises a stabilizing component configured to stabilize at least a part of the ultrasound probe with respect to the renal blood vessel (see [0043]).
Regarding claim 47, Deem et al. (‘687) teach the method of claim 43, wherein the heat or the vibration is applied to treat hypertension (see [0032]-[0033], [0037]).
Regarding claim 48, Deem et al. (‘687) teach the method of claim 43, wherein the heat or the vibration is applied to affect the nerve(s) sufficient enough to reduce hypertension (see [0032]-[0033], [0037]).
Regarding claim 49, Deem et al. (‘687) teach a method to affect a change in a blood pressure of a patient comprising: placing a part of a catheter into a hilum of a kidney; and delivering energy from the catheter to inhibit a function of mechanoreceptors or chemoreceptors in the hilum of the kidney temporarily or permanently, wherein the energy comprises ultrasound, radiofrequency energy, microwave, or X-ray (see [0033]-[0035], [0040]-[0041]).
Regarding claim 51, Deem et al. (‘687) teach the method of claim 49, wherein the energy is delivered to treat hypertension (see [0032]-[0033], [0037]).
Regarding claim 55, Deem et al. (‘687) teach the method of claim 49, wherein the energy is delivered to create a treatment zone having a linear configuration (see [0033]-[0035], [0040]-[0041]).

Regarding claim 57, Deem et al. (‘687) teach the method of claim 56, wherein the act of delivering energy comprises delivering ultrasound energy through a wall of the blood vessel (see [0033]-[0035], [0040]-[0041]).
Regarding claim 58, Deem et al. (‘687) teach the method of claim 56, wherein the act of delivering energy comprises delivering ultrasound energy into blood inside the blood vessel (see [0033]-[0035], [0040]-[0041]).
Regarding claim 59, Deem et al. (‘687) teach the method of claim 56, further comprising delivering cooling to protect an inside wall of the blood vessel (see [0127]).
Regarding claim 60, Deem et al. (‘687) teach the method of claim 56, further comprising stabilizing the part of the catheter relative to the blood vessel (see [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 20-22, 27-40 and 52-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem et al. (US 2007/0265687 A1) in view of Demarais et al. (US 2007/0135875 A1).
Regarding claim 20, Deem et al. (‘687) teach a method of affecting one or more nerves located outside a blood vessel in a patient comprising: placing a part of an intravascular catheter inside the blood vessel in the patient, the catheter comprising a piezoelectric component (see [0033]-[0035], [0040]-[0041]); and energizing the piezoelectric component to deliver unfocused ultrasound energy towards at least a majority portion of a circumference of the blood vessel to thereby reach the one or more nerves outside the blood vessel (see [0033]-[0035], [0040]-[0041]). Deem et al. fail to explicitly teach wherein the unfocused ultrasound energy is delivered to create a heated region having an annular configuration. However, Demarais et al. (‘875) from the same field of endeavor do teach unfocused ultrasound energy is delivered to create a heated region having an annular configuration (see [0098]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Deem et al. with the features of Demarais et al. for the benefit of targeting nerves surrounding the vasculature during intravascular ultrasound delivery.
Regarding claim 21, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 20, further comprising delivering cooling to protect a wall of the blood vessel while the ultrasound energy is delivered to penetrate through the wall of the blood vessel to the one or more nerves outside the blood vessel (see Deem et al. [0043]).
Regarding claim 22, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 20, wherein the catheter further comprises a stabilizing component configured to stabilize at least a part of the catheter with respect to the blood vessel (see Deem et al. [0043]).

Regarding claim 28, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 20, wherein the unfocused ultrasound energy is delivered to treat hypertension (see [0032]-[0033], [0037]).
Regarding claim 29, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 20, wherein the unfocused ultrasound energy is delivered with a certain intensity to affect the one or more nerve(s) sufficient enough to reduce hypertension (see [0032]-[0033], [0037]).
Regarding claim 30, Deem et al. (‘687) teach a method of affecting autonomic nerve(s) outside a renal artery in a patient comprising: placing a part of an intravascular catheter inside the renal artery (see [0033]-[0035], [0040]-[0041]), the catheter comprising a piezoelectric component and an expandable member, the expandable member configured to occlude blood flow and to center the piezoelectric component in the renal artery when the expandable member is expanded (see [0044]).
Deem et al. fail to explicitly teach energizing the piezoelectric component to deliver unfocused ultrasound energy towards at least a majority portion of a circumference of the renal artery to thereby heat the autonomic nerve(s) outside the renal artery. However, Demarais et al. (‘875) from the same field of endeavor do teach energizing the piezoelectric component to deliver unfocused ultrasound energy towards at least a majority portion of a circumference of the renal artery to thereby heat the autonomic nerve(s) outside the renal artery (see [0098]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Deem et al. with the features of Demarais et al. for the benefit of targeting nerves surrounding the vasculature during intravascular ultrasound delivery.

Regarding claim 32, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered to generate a heat zone having a spherical configuration (see Demarais et al. [0098]).
Regarding claim 33, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered to generate a heat zone having a cloud-like shape (see Demarais et al. [0098]).
Regarding claim 34, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the autonomic nerve(s) is heated inside a kidney (see Deem et al. [0033]-[0035], [0040]-[0041]).
Regarding claim 35, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered to generate a heat zone having a linear configuration (see Deem et al. [0033]-[0035], [0040]-[0041]).
Regarding claim 36, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered to treat hypertension (see Deem et al. [0032]-[0033], [0037]).
Regarding claim 37, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered to selectively block A fibers, B fibers, or C fibers (see Deem et al. [0033]-[0035], [0040]-[0041]).
Regarding claim 38, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein the unfocused ultrasound energy is delivered with a certain intensity to affect the renal nerve(s) sufficient enough to reduce hypertension (see Deem et al. [0033]-[0035], [0040]-[0041]).

Regarding claim 40, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 30, wherein in the unfocused ultrasound energy is delivered in combination with a drug (see Deem et al. [0133]).
Regarding claim 52, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 49, wherein the energy is delivered to create a treatment zone having a circular configuration (see Demarais et al. [0098]).
Regarding claim 53, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 49, wherein the energy is delivered to create a treatment zone having a spherical configuration (see Demarais et al. [0098]).
Regarding claim 54, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 49, wherein the energy is delivered to create a treatment zone having a cloud-like shape (see Demarais et al. [0098]).
Claims 23-26, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem et al. (US 2007/0265687 A1) in view of Demarais et al. (US 2007/0135875 A1) as applied to claims 20 and 30 above, and further in view of Meissner et al. (US 2009/0198093 A1).
Regarding claim 23, Deem et al. (‘687) in view of Demarais et al. (‘875) teach the method of claim 20, but fail to explicitly teach detecting a position the catheter using a component located outside the patient. However, Meissner et al. (‘093) from the same field of endeavor do teach detecting a position the catheter using a component located outside the patient (see [0029]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of claim 20 with the features of Meissner et al. (‘093) for the benefit of precise guidance to a desired treatment site.

Regarding claim 25, Deem et al. (‘687) in view of Demarais et al. (‘875) in view of Meissner et al. (‘093) teach the method of claim 24, wherein the energy source is a part of an ultrasound imaging machine (see Meissner et al. [0032]).
Regarding claim 26, Deem et al. (‘687) in view of Demarais et al. (‘875) in view of Meissner et al. (‘093) teach the method of claim 24, wherein the energy source is a part of an MRI device (see Meissner et al. [0032]).
Regarding claim 41, Deem et al. (‘687) in view of Demarais et al. (‘875) teach method of claim 30, but fail to explicitly teach guiding the catheter to the renal artery using ultrasound imaging performed outside the patient. However, Meissner et al. (‘093) from the same field of endeavor do teach guiding the catheter to the renal artery using ultrasound imaging performed outside the patient (see [0029]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of claim 30 with the features of Meissner et al. (‘093) for the benefit of precise guidance to a desired treatment site.
Regarding claim 42, Deem et al. (‘687) in view of Demarais et al. (‘875) teach method of claim 30, but fail to explicitly teach guiding the catheter to the renal artery using acoustic time-of-flight localization. However, Meissner et al. (‘093) from the same field of endeavor do teach guiding the catheter to the renal artery using acoustic time-of-flight localization (see [0029]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of claim 30 with the features of Meissner et al. (‘093) for the benefit of precise guidance to a desired treatment site.
Claim 46 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem et al. (US 2007/0265687 A1) in view of Meissner et al. (US 2009/0198093 A1).

Regarding claim 50, Deem et al. (‘687) teach the method of claim 49, but fail to explicitly teach detecting a position the catheter using a component located outside the patient. However, Meissner et al. (‘093) from the same field of endeavor do teach detecting a position the catheter using a component located outside the patient (see [0029]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of claim 49 with the features of Meissner et al. (‘093) for the benefit of precise guidance to a desired treatment site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK D REMALY/Primary Examiner, Art Unit 3793